Title: Notes on John Lauren’s Papers regarding Mission to France, 3 January 1781
From: Washington, George
To: 


                        
                            Honble John Lauren’s Papers
                            
                                3 January 1781
                            
                        
                        Commission.
                        Constitutes him Minister—to represent the State of our Public Affairs—sollicit a Naval superiority in the A:
                            Seas—aids of Money & Stores pr estimate.
                        Instructions 23d Decr 1780.
                        To communicate fully with the Minister Plenipoy at the Ct of Versailles on the business on which he is sent—Instructions are sent to him also for that purpose—To convey the grateful sense of Congress to his most Chrisn Majesty for
                            his Noble & generous part he has taken with regard to the United States—To impress him with the critical State of
                            our Affairs—which induced the appointment of a Special Minister—particularly our Military Affairs—the causes which
                            rendered the last Campaign unsuccessful—Enforce the necessity of a Naval superiority in the American Seas—promise every
                            effort on our parts to co-operate effectually if his most Chn Majesty will communicate his intentions respecting the next
                            Campaign—Pointed assurances to be given of a fixed detern to prosecute the agreeable to our Engagements—Is to avail
                            himself of the Fleets coming to send the Aids sollicited if granted—If no Fleet comes to send them by Armed Vessels—Call
                            upon Wm Palfrey Esqr. for assistance to forward the Supplies—To call upon the M: Plenipo: for money—To confer with the
                            Comr in chief the Minister of France the Marqs la Fayette & the Comn Officers of the F. land
                            & Sea force at R. Isld upon the Subject of your Camn: & avail your-self of every information you may obtain
                            from them respectively—embrace every opportunity of informing of his success—When the purpose of your Mission shall be as
                            fully effected as you may deem practicable you are to return without delay & report your Success to Congress.
                        Additional Instns 27th Decr
                        The Sum asked greatly inadequate to our Wants—but wish to depend as much as possible upon ourselves—long credit as can be obtained—not to exceed the common Interest upon National security—faith of
                            the U. States to be pledged for payment—Specie actually to be remitted—an effectual Naval Armament re-iterated.
                        Instructions to Doctr Franklin 28th Novr 1780
                        To deliver the letter to the King of France—To assure him on all occasions of the unalterable resolution of
                            the U. States to maintain their Independence & Alliance—To employ every resource to expel the enemy from every
                            part of the United States—Misfortunes of last Campaign have redoubled their ardor—Have called for a powerful Army
                            & Supplies of Provisions, & the States are disposed effectually to comply—If the Aids of a
                            Loan—Ships—& Stores are obtained the War will soon end—Aid Palfrey—dangerous consequences of delay in sending the
                            Cloathing &ca—Corrispond if he sees no objection with Monsr Stephen D’Audibut Caille at Sale’
                            who stiles himself Consul for unrepresented Nations at the Court of Morocco & assure him of the disposition of
                            Congress to enter into a treaty of Commerce with the said Emperor—Many other matters the same as in the Instruction’s to
                            Mr Laurens.
                        Additional Instructns 27th Decr 1780.
                        Congress have thought it expedt to send Colo. Laurens—the whole is a kind of apology for taking this
                            measure—Doctr Franklin to act upon the duplicate if it arrives before Laurens—or prepare the way for him.
                        To the King of France. 22d day of Novr 1780
                        The Enemys Naval superiority enabled them last Winter to divide their army & take Charlestown—Great
                            expence in preparing for the succeeding Campaign—frustrated by the enemy’s again acquiring a Superior fleet—Declined
                            hazarding (the British) who had taken refuge in their fortresses, & under the protection of their Marine a battle
                            on the open field—Conduct of the B: & Savages on our Northern & Western Front—Encouraged by their success
                            at Charles Town to penetrate through So. Carolina to No. Carolina—consequences—battle near Campden & retreat of
                            the enemy into No. C: with a precipitation & disgrace—Resolved howevr by every possible effort to retain their
                            Posts in Georgia & So. Carolina but to renew their attempts on No. Carolina—Leslie in Virgina—Southern States
                            principal object of their hostilities—Voice of the People & Resolution of Congress to prosecute the War with
                            redoubled vigor—35000 regular Troops to co-operate with your Majesty’s Marine & Land forces to expel the enemy
                            from our Country & render the Alliance perpetual—our resources incompetent, tho’ our Spirit is good—causes
                            assigned—our wants made known the 14th of June 1779—through unfortunate events a smallpox has arrived—consequent
                            distresses to the Army—Articles in the estimate transmitted to our Minister are essential to our Army—hope they will be
                            supplied—King of Gr. B. finding others means to subjugate us fail had recourse to a protraction of the War—Our Ministers
                            long since have been authorized to borrow a sufft Sum in yr Majesty’s dominions & in Spain & Holld on the
                            credit of the United States—In aid of our utmost exertion’s a loan of 25,000,000 of Livre’s in Specie at least will be
                            indispensably necessary—on an occasion in wch the Independence of the Ud States and Yr Majestys glory are so intimately
                            connected effectual support is requested—without it we shall be pressed by wants which will render all our efforts
                            languid, precarious & indecisive—Whether loan is obtained from the Royal Coffers, or your Majesty becoming
                            security—We do hereby Solemnly pledge the faith of these United States for the indemnification & reimbursement.
                        Second Letter to the King of France 23d Decr 1780
                        Introductory of Colo. Laurens and his Business.
                        Estimate & Invoice of Goods.
                        350 Tons Cannon powder 150 Do unglazed Musket Ditto—500 Tons Pig Lead. 1,000,000 of flints—40,000 Stand of
                            Arms—Pistols—Swords for Horse & Non Comd Officers in the Infantry—49,024 Coats —Cloathing for Officers—Trimmings of all kinds—Indian Goods—Medicines.

                    